MULTILAYER ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered. 

Response to Amendment
In response to communication filed on 2/2/2022:
The Declaration under 37 CFR 1.132 filed 2/2/2022 is insufficient to overcome the rejection of claims 1-7, 9-15, and 18 based upon Miele et al. (US 2015/0322187) as set forth in the last Office action because:  see Response to Arguments below.
Claim 1 has been amended; no new matter has been entered.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “In example 5, Miele discloses a coin cell in which an uncoated lithium foil is contacted with a polymer layer prepared by reacting a vinylidene fluoride (VDF)/ hexafluoropropene (HFP)/ hydroxyethylacrylate (HEA) terpolymer with tetraethoxysilane (TEOS). The polymer layer is prepared by casting to obtain a self-standing, homogenous, and opaque film. The self-standing film is then laminated with electrodes in a coin cell. The thickness of the film obtained is between 20 µm and 30 µm. See Miele, paragraph [0202]. The film is used as a separator in secondary batteries. 
In the present invention, the coating layer is coated onto a metallic layer to provide two layers that are strongly adhered to each other in a manner that is completely different from the laminated or cast film disclosed by Miele. Filed concurrently herewith, Applicant submits a Declaration under 37 C.F.R. § 1.132 by Riccardo Pieri ("the Declaration") in support of the patentability of the pending claims. As shown in the Declaration, the multilayer of the present invention is quite different in structure from the multilayer taught by Miele, and exhibits sufficiently better adhesion to lithium metal.
The present invention provides a multilayer film by coating a metal layer 
(a) (i.e. lithium) with the hybrid inorganic/organic composition, resulting in a composition that is interpenetrated with the roughness of the metal layer. The same effect is not achieved by laminating a 20 to 30 µm layer of the same hybrid inorganic/organic composition onto the metal layer, according to the preparation of a co-laminated multilayer described by Miele. Indeed, additional experiments were performed to directly compare the coated multilayer film of the present invention to the cast multilayer film of Miele. See Declaration, paragraphs 11-15. 
Specifically, the inventors provided the results of peeling tests performed on coated multilayers according to the present invention and co-laminated multilayers according to Miele. A 
As shown, the coated multilayer of the present invention was determined to have an adhesion to lithium metal between 1.5 and 2 N/cm, whereas the co-laminated multilayer described by Miele, was determined to have an adhesion below 0.02 N/cm. See Declaration, paragraphs 12-13.”
The Examiner agrees with the Applicant in that Miele does not teach the coating layer is coated onto a metallic layer. However, the Declaration is not conclusive in its examples (System A vs. System B) when showing the superiority of the coating process of the present application in comparison to Miele. Miele discloses synthesizing a hybrid organic/inorganic solid composite layer for use as separator in an electrochemical device. Paragraph 0007, as cited in the previous Action, discloses the separator material is formulated as an ink or paste and applied to the surface of an electrode layer. The solvent is then removed from the solution layer to obtain a separator layer which adheres to the electrode. It is unclear as to why the Applicant synthesized System A in such a process that is not even disclosed in Miele. For example, Miele makes no mention of Halar film, or transferring onto a lithium metal layer and the Declaration makes no mention of how it is even transferred. Finally, the results of the peeling test are inconclusive to the Examiner being that Figure 6 of the Declaration is impossible to read. Which curve belongs to System A and B? What are the labels of the axes and their respective units? How is the adhesion results even calculated?
Applicant’s further arguments are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (US 2015/0322187 A1) and further in view of Abusleme et al. (US 2014/0120269 A1).
Regarding claims 1, 7, 12, and 13, Miele et al.  a multilayer assembly (Abstract) for an electrochemical cell of a lithium metal battery (Example 5) comprising: -    a metallic layer (a) consisting essentially of lithium metal, sodium metal, magnesium metal, zinc metal, their alloys (Paragraph 0007 and example 5 disclose separators being adhered to lithium metal.)
(a)    comprising a first surface and a second surface (Example 5 discloses a lithium metal electrode.);-    a coating layer (b), which adheres to at least one of said first surface and second surface of metallic layer (a) (Paragraph 0007 discloses a separator material being adhered to the surface of an electrode, in this case lithium.); wherein a thickness of the coating layer (b) ranges from 2 to 5 micrometers (Paragraph 0189 discloses 5 to 50 microns.)
wherein (b) comprises a hybrid inorganic/organic composition obtained by reacting:
i.    a compound (M) of formula (I)
X4-mAYm (I)
wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is an element selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group with (Abstract discloses a compound (M) of formula (I) X4-mAYm wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is a metal selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group.)
ii.    at least one fluoro co-polymer (F), that comprises recurring units derived  from vinylidene difluoride (VDF) and recurring units derived  from at least a monomer (R1 ’) having at least one group -O-Rx and/or -C(O)O-Rx, wherein each Rx, optionally independently from the others, is a hydrogen group or a C1-C5 hydrocarbon group comprising at least one hydroxyl group (Abstract and example 1 discloses vinylidene difluoride and hydroxyl-substituted acrylate monomers.),
wherein by reaction of the compound (M) and the fluoro co-polymer (F), inorganic residues deriving from polycondensation of compound (M) are at least partially chemically bound to co-polymer (F) via reaction with the groups -O-Rx and/or -C(O)O-Rx of co-polymer (F) (Paragraph 0116), and wherein (b) optionally comprises: an electrolyte salt (ES-1) and/or an ionic liquid (IL-1) (Example 5 discloses a lithium salt electrolyte such as.).
However, while Miele et al. do teach the hybrid inorganic/organic composition being in contact with a lithium metal, they do not teach wherein the multilayer assembly is made by coating at least one of the said first surface and second surface of metallic layer (a) with the hybrid inorganic/organic composition, so as to obtain a coated layer. 
Abusleme et al. teach the process of manufacturing a liquid composition to provide a film wherein the liquid composition can comprise VDF (Abstract). The liquid composition is processed by coating and drying a film onto a metal substrate to provide an electrode suitable for use in a secondary battery (Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miele with Abusleme in order to be resistive to high temperature.
Regarding claims 2 and 14, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein compound (M) is an alkoxysilane, optionally carrying functional groups on the alkoxy chains (Example 1 discloses tetraethoxysilane, TEOS.)
Regarding claims 3 and 15, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein (b) comprises at least one solid inorganic filler selected (Example 1 discloses SiO2.)
Regarding claims 4-6, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein the monomer (R1’) is a (meth)acrylic monomer of formula (II):

    PNG
    media_image1.png
    123
    206
    media_image1.png
    Greyscale
 wherein each of R1, R2 and R3, equal to or different from each other, is independently a hydrogen atom or a C1-C3 hydrocarbon group, and Rx is a hydrogen atom or a C1-C5 hydrocarbon moiety comprising at least one hydroxyl group; (Paragraphs 0037-0047).
Regarding claims 5 and 6, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein the fluoro-co-polymer (F) further comprises at least a monomer (R2’) different from (R1’); wherein the at least one monomer (R2’) in the co-polymer (F) is selected from vinyl fluoride, trifluoroethylene, trifluorochloroethylene, tetrafluoroethylene, hexafluoropropylene, a fluoroalkyl vinyl ether and their mixtures (Paragraph 0051).
Regarding claims 9 and 11, Miele teach a process for the preparation of a multilayer assembly according to claim 1. Further, Miele teaches the process comprising mixing a compound (M) (Example 1), optionally in mixture with an electrolyte salt (ES-1) (Example 5) and/or with an ionic liquid (IL-1), with a composition (C-l) comprising a liquid medium (LI) and at least one fluoro co-polymer (F), that comprises recurring units deriving from vinylidene difluoride (VDF) and recurring units deriving from at least monomer (R1 ’) having at least one group -O-Rx and/or -C(O)O-Rx, wherein each Rx, optionally independently from the others, is a hydrogen group or a 1-C5 hydrocarbon group comprising at least one hydroxyl group, to obtain a composition (C) (Abstract and example 1 discloses vinylidene difluoride and hydroxyl-substituted acrylate monomers being mixed with tetraethoxysilane, TEOS.),
Wherein compound (M) a compound (M) of formula (I)
X4-mAYm (I)
wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is an element selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group with (Abstract discloses a compound (M) of formula (I) X4-mAYm wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is a metal selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group.)
removing the liquid medium (LI) to obtain a multilayer material, wherein the inorganic residues derived from compound (M) are bound with the groups deriving from -O-Rx and/or -C(O)O-Rx of co-polymer (F) (Example 1, paragraph 0202).
However, while Miele et al. do teach the hybrid inorganic/organic composition being in contact with a lithium metal, they do not teach coating at least one of the said first surface and second surface of layer (a) with composition (C), so as to obtain a wet coated layer.
Abusleme et al. teach the process of manufacturing a liquid composition to provide a film wherein the liquid composition can comprise VDF (Abstract). The liquid composition is processed by coating and drying a film onto a metal substrate to provide an electrode suitable for use in a secondary battery (Paragraph 0069)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miele with Abusleme in order to be resistive to high temperature.
Regarding claim 10, Miele and Abusleme et al. teach the process of claim 9. Further, Miele teaches wherein composition (C-1) comprises at least an aprotic organic solvent including cyclic and linear ethers, alkylene carbonates, alkyl ethers of ethylene glycol or propylene glycol (Paragraph 0099).
Regarding claim 18, Miele and Abusleme et al. teach the process of claim 10. Further, Miele teaches wherein the cyclic and linear ethers comprise tetrahydrofuran (THF), dimethyl sulfoxide (DMSO), or mixtures thereof and wherein the alkylene carbonates comprise ethylene carbonate, propylene carbonate, or mixtures thereof (Paragraph 0099).

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (US 2015/0322187 A1) and Abusleme et al. (US 2014/0120269 A1) as applied to claim 1 above, and further in view of Sugimoto et al. (US 2013/0017456 A1).
Regarding claims 8, 16, and 17, Miele and Abusleme et al. teach the multilayer assembly according to claim 1. However, they do not teach wherein the electrolyte salt (ES-1) is lithium bistrifluoromethanesulfonimide and/or lithium bis(fluorosulfonyl)imide or wherein the ionic liquid (IL) is N-propyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide).
Sugimoto et al. teach an electrolyte for a lithium ion battery (Abstract) wherein the electrolyte salt (ES-1) is lithium bistrifluoromethanesulfonimide and/or lithium bis(fluorosulfonyl)imide (Paragraph 0015) and wherein the ionic liquid (IL) is N-propyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide) (Paragraphs 0013-0014)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miele with Sugimoto in order to improve safety and battery performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner




/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729